UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 97-30575



CARL BERNOFSKY, Dr.
                                                                    Plaintiff-Appellant,
                                         versus
TULANE UNIVERSITY MEDICAL
CENTER, ET AL.,
                                                                     Defendants,

ADMINISTRATORS OF THE TULANE
EDUCATIONAL FUND,
                                                                     Defendant-Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                  (96-CV-358-C)
                                    January 8, 1998
Before POLITZ, Chief Judge, HIGGINBOTHAM and DEMOSS, Circuit Judges.
PER CURIAM:*

      Dr. Carl Bernofsky appeals an adverse summary judgment in his action

against Tulane University Medical Center, et al., and Administrators of the Tulane
Educational Fund, in which he asserts race and age discrimination and state law

claims. Having considered the record, briefs, and oral arguments of counsel, and


      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
substantially for the reasons assigned and authorities cited by the district court in
its comprehensive Order and Reasons signed and filed April 15, 1997, we

AFFIRM.




                                         2